          Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 1 of 6



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 STATE OF MISSISSIPPI, et al.                      )
                                                   )
                        Plaintiffs,                ) Consolidated
                                                   ) Nos. 19-231 L / 19-258 L
 v.                                                )
                                                   ) Judge Elaine D. Kaplan
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                        Defendant.                 )
                                                   )

                         PLAINTIFFS’ SUR-REPLY TO
           UNITED STATES’ REPLY IN SUPPORT OF MOTION TO DISMISS

       The State of Mississippi Plaintiffs and the Williams Plaintiffs, through undersigned

counsel, respectfully file this Sur-reply to Defendant’s Motion to Dismiss on the sole issue of

Plaintiffs’ standing. In support of this Opposition, Plaintiffs respectively submit:

I.     The State of Mississippi Secretary of State and Attorney General Have Standing in
       a Representative Capacity

       The property at issue in the State Amended Complaint (“SAC”) consists of Public School

Trust lands, which are used by various counties in Mississippi to raise revenues for the local

school districts. SAC ¶ 10. The SAC refers to these properties as the “State’s land,” SAC ¶ 18,

and describes the Secretary of State as the individual responsible for “overseeing the

management of these lands.” SAC ¶ 11. The Public School Trust properties are also referred to

in other contexts as “sixteenth section” lands, in reference to the fact that when Mississippi

acquired land from the United States in the early 1800s, every “sixteenth section” was reserved

for public education. See SAC ¶11; Miss. Code Ann. § 29-3-1(1) et seq. As summarized by the

Mississippi Supreme Court: “The State is the titleholder of sixteenth-section [i.e., Public School

Trust] lands, which it holds in trust for the benefit of the public schools.” Jones. Cnty. Sch. Dist.

v. Miss. Dept. of Revenue, 111 So.3d 588, 595 (2013) (citations and internal quotes omitted).


                                                  1
           Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 2 of 6



         In connection with litigation over these lands, Mississippi courts have routinely

recognized that the Mississippi Secretary of State, in his representative capacity, is the proper

named party to bring or defend suit. See, e.g., Id. (Secretary of State participates as a party in

representative capacity in connection with tax litigation arising from oil drilling on sixteenth

section lands); Benson v. Neshoba Cnty. Sch. Dist. and Delbert Hosemann, Secretary of State for

the State of Mississippi, 102 So.3d 1190 (2012) (Miss. Ct. App. 2012) (Secretary of State

Hosemann sues in his official capacity to address below-market rate lease of sixteenth section

lands); Eric Clark, Secretary of State, State of Mississippi v. Stephen D. Lee Foundation, 887

So.2d 798 (Miss. 2004) (Secretary of State is named party in sixteenth section lease litigation).

Notably, the introductory paragraph in the SAC identifies Secretary Hosemann as bringing suit

“in his official capacity.”

         Similarly, the introductory paragraph of the SAC identifies Jim Hood as “Attorney

General of the State of Mississippi, ex. rel. the State of Mississippi.” Under Mississippi law, the

Attorney General is permitted to bring and defend civil cases in his official capacity, and has

frequently done so. See, e.g., Khosla v. State of Mississippi ex rel. Jim Hood, Case No. 2017-IA-

01637-SCT, 2019 WL 3955169 (Miss. Aug. 22, 2019); Google, Inc. v. State ex rel. Jim Hood,

268 So.3d 1282 (mem) (Miss. Aug. 8, 2018); State ex rel. Jim Hood v. Louisville Tire Ctr., Inc.,

204 So.3d 1250 (Miss. 2016); Davis v. State ex rel. Him Hood, 198 So. 3d 367 (Miss. Ct. App.

2015).

         The Secretary of State and the Attorney General are appropriately identified as pursuing

this litigation on behalf of the State of Mississippi in their respective representative capacities.

The contentions that they lack standing because the Complaint fails to state that they actually

“own specific property interests that were alleged [sic] taken,” Def.’s Reply at 22, is meritless.




                                                   2
          Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 3 of 6



II.     The Williams Plaintiffs Have Standing

        The property at issue in the Williams Amended Complaint (“WAC”) is owned by a

revocable trust, created by Kelley Williams, Sr., of which he is the trustee. WAC ¶ 10. There is

no question that Kelley Williams, Sr., the trustee, is a proper person to bring suit on behalf of the

trust. See, e.g., George Family Trust v. United States, 91 Fed. Cl. 177 (2009) (claim for taking

resulting from flooding pursued by trustees on behalf of trusts). This is mainstream trust law.

See, e.g., Miss. Code Ann. §§ 91-8-809 (“A trustee shall take reasonable steps to take control of

and protect the trust property.”); 91-8-811(a) (“A trustee shall take reasonable steps to enforce

claims of the trust”).

        In takings litigation “[p]roperty rights are generally defined by state law[.]” Hage v.

United States, 35 Fed. Cl. 147, 168 (1996). See also, Columbia Gas Transmission Corp. v.

Exclusive Natural Gas Storage Easement, 962 F.2d 1192, 1198 (6th Cir. 1992) (referring to state

law as the federal standard for determining compensation for gas easements acquired by eminent

domain: “First, property rights have traditionally been, and to a large degree are still, defined in

substantial part by state law.”). The four beneficiaries of the Williams Trust – Kelley Williams,

Sr. (reversionary interest), and his sons Kelley Williams, Jr., George Williams, and Cliff

Williams – each have genuine and legitimate interests in the subject property. Mississippi

caselaw has recognized in the very context of an eminent domain case that a “future” interest in

property can constitute a “present interest” in property, even if not yet “vested,” and such an

interest is entitled to judicial recognition and protection:

        In summary, the precedent and statutory history of the law of this state place an
        independent value and significance on future interests, whether ‘vested’ or not. A
        future interest, such as the executory one owned by appellants, is property which
        now exists. The privilege of possession and enjoyment is future and not present,
        but it is an existing interest. Furthermore, Miss. Const. Sec. 17 was intended to




                                                   3
          Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 4 of 6



       protect all interests in property, and to prevent the state from taking the same
       without due compensation to the owners.

Hemphill v. Mississippi State Highway Comm., 145 So.2d 455, 462 (Miss. 1962). 1

       At most, the inclusion of Kelley Williams, Sr. in his personal capacity and his three sons

as plaintiffs is surplusage. There is no possible prejudice to the United States from their

continued inclusion in this case as named plaintiffs. Moreover, their continued inclusion will

assure that they are bound by collateral estoppel as to the issues raised in this litigation.

       WHEREFORE, Plaintiffs request this Court deny the Defendant’s Motion to Dismiss the

named Plaintiffs be denied.

       Respectfully submitted, this the 6th day of September 2019.

                                                       By: /s/ Don Barrett
                                                       John W. (Don) Barrett
                                                       BARRETT LAW GROUP, P.A.
                                                       404 Court Square
                                                       Lexington, Mississippi 39095
                                                       Tel: (662) 834-2488
                                                       Fax: (662) 834-2628
                                                       donbarrettpa@gmail.com

Of Counsel:

David McMullan, Jr.
BARRETT LAW GROUP, P.A.
404 Court Square
Lexington, Mississippi 39095
Tel: (662) 834-2488
Fax: (662) 834-2628
dmcmullan@barrettlawgroup.com




1
  See also, Lawson v. State, 730 P.2d 1308, 1315 (Wash. 1986) (en banc) (future interest of
“substantial character” entitled to constitutional protection (citing Hemphhill)).


                                                   4
        Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 5 of 6



Jonathan W. Cuneo
Mark Dubester
Jennifer E. Kelly
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
Telephone: (202) 789-3960
Fax: (202) 789-1813
jonc@cuneolaw.com
mark@cuneolaw.com
jkelly@cuneolaw.com

Jerry Abdalla
ABDALLA LAW, PLLC
602 Steed Road, Suite 200
Ridgeland, MS 39157
Telephone: (601) 487-4590
jerry@abdalla-law.com

Richard Barrett
LAW OFFICES OF RICHARD R. BARRETT, PLLC
2086 Old Taylor Rd, Suite 1011
Oxford, MS 38655
Telephone: (662) 380-5018
Fax: (866) 430-5459
rrb@rrblawfirm.net

Robert J. Cynkar
MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
10506 Milkweed Drive
Great Falls, VA 22066
Telephone: (703) 621-3300
rcynkar@mck-lawyers.com




                                       5
         Case 1:19-cv-00231-EDK Document 19 Filed 09/06/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that I did on this 6th day of September 2019 cause the above and
foregoing to be sent via electronic transmission to:

       Lawrence Van Dyke
       Deputy Assistant Attorney General
       Environment and Natural Resources Division
       Law and Policy Section
       950 Pennsylvania Avenue, NW
       Washington, DC 20530-0001
       Email: lawrence.vandyke@usdoj.gov

       Davené D. Walker
       Jacqueline C. Brown
       Brent H. Allen
       Environment and Natural Resources Division
       Natural Resources Section
       P.O. Box 7611
       Washington, DC 20044-7611
       Telephone: (202) 353-9213
       Facsimile: (202)305-0506
       Email: davene.walker@usdoj.gov
              jacqueline.c.brown@usdoj.gov
              brent.allen@usdoj.gov

       Attorneys for Defendant, the United States

                                                    By: /s/ Don Barrett




                                               6
